UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of July 31, 2012, there were 5,105,936 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2012 and December 31, 2011 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, December 31, ASSETS 2012 2011 Real estate, at cost: Land $ 74,974 $ 74,974 Buildings and leasehold improvements 988,486 985,637 Development and construction in progress 2,066 1,597 Total 1,065,526 1,062,208 Accumulated depreciation and amortization (198,566) (184,873) Real estate, net 866,960 877,335 Cash and cash equivalents 488,779 506,619 Short-term investments - 5,000 Restricted cash 89,624 88,769 Accounts receivable, net of allowance for doubtful accounts of $1,670 and $1,039, respectively 1,836 2,552 Receivable arising from the straight-lining of rents 190,953 188,289 Deferred lease and other property costs, net (including unamortized leasing fees to Vornado of $47,783 and $48,776, respectively) 64,258 66,237 Deferred debt issuance costs, net of accumulated amortization of $16,565 and $15,111, respectively 10,048 11,254 Other assets 48,967 25,252 $ 1,761,425 $ 1,771,307 LIABILITIES AND EQUITY Notes and mortgages payable $ 1,323,532 $ 1,330,932 Amounts due to Vornado 40,480 41,340 Accounts payable and accrued expenses 32,297 34,577 Other liabilities 1,212 1,213 Total liabilities 1,397,521 1,408,062 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,105,936 shares 5,173 5,173 Additional capital 32,101 31,801 Retained earnings 322,272 322,201 359,546 359,175 Treasury stock: 67,514 shares, at cost (375) (375) Total Alexander’s equity 359,171 358,800 Noncontrolling interest in consolidated subsidiary 4,733 4,445 Total equity 363,904 363,245 $ 1,761,425 $ 1,771,307 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2012 2011 2012 2011 REVENUES Property rentals $ 43,330 $ 43,424 $ 87,159 $ 86,889 Expense reimbursements 20,272 18,612 40,103 38,019 Total revenues 63,602 62,036 127,262 124,908 EXPENSES Operating (including fees to Vornado of $1,485, $1,217, $2,962, and $2,553, respectively) 21,199 19,951 42,461 41,138 Depreciation and amortization 8,667 8,577 17,364 16,811 General and administrative (including management fees to Vornado of $540 and $1,080 in each three and six-month period) 1,800 700 2,924 1,799 Total expenses 31,666 29,228 62,749 59,748 OPERATING INCOME 31,936 32,808 64,513 65,160 Interest and other income, net 44 1,715 78 1,820 Interest and debt expense (12,751) (14,319) (25,819) (29,124) Income before income taxes 19,229 20,204 38,772 37,856 Income tax benefit (expense) 9 (9) (110) 151 Net income 19,238 20,195 38,662 38,007 Net (income) loss attributable to the noncontrolling interest (346) (38) (288) 357 Net income attributable to Alexander’s $ 18,892 $ 20,157 $ 38,374 $ 38,364 Net income per common share – basic and diluted $ 3.70 $ 3.95 $ 7.51 $ 7.51 Weighted average shares outstanding – basic and diluted 5,107,415 5,106,351 5,107,199 5,106,144 Dividends per common share $ 3.75 $ 3.00 $ 7.50 $ 6.00 See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Common Stock Additional Retained Treasury Alexander’s controlling Total Shares Amount Capital Earnings Stock Equity Interest Equity Balance, December 31, 2010 5,173 $ 5,173 $ 31,501 $ 304,055 $ (375) $ 340,354 $ 3,422 $ 343,776 Net income (loss) - - - 38,364 - 38,364 (357) 38,007 Dividends paid - - - (30,636) - (30,636) - (30,636) Distributions - (600) (600) Deferred stock unit grant - - 300 - - 300 - 300 Balance, June 30, 2011 5,173 $ 5,173 $ 31,801 $ 311,783 $ (375) $ 348,382 $ 2,465 $ 350,847 Balance, December 31, 2011 5,173 $ 5,173 $ 31,801 $ 322,201 $ (375) $ 358,800 $ 4,445 $ 363,245 Net income - - - 38,374 - 38,374 288 38,662 Dividends paid - - - (38,303) - (38,303) - (38,303) Deferred stock unit grant - - 300 - - 300 - 300 Balance, June 30, 2012 5,173 $ 5,173 $ 32,101 $ 322,272 $ (375) $ 359,171 $ 4,733 $ 363,904 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES 2012 2011 Net income $ 38,662 $ 38,007 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of debt issuance costs) 18,970 18,254 Straight-lining of rental income (2,664) (7,082) Stock-based compensation expense 300 300 Change in operating assets and liabilities: Accounts receivable, net 351 1,435 Other assets (24,935) (22,642) Amounts due to Vornado (860) (469) Accounts payable and accrued expenses (577) (3,709) Income tax liability of taxable REIT subsidiary 14 34 Other liabilities (15) (15) Net cash provided by operating activities 29,246 24,113 CASH FLOWS FROM INVESTING ACTIVITIES Construction in progress and real estate additions (5,128) (8,039) Proceeds from maturing short-term investments 5,000 23,000 Restricted cash (855) (2,583) Net cash (used in) provided by investing activities (983) 12,378 CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid (38,303) (30,636) Debt repayments (7,400) (157,090) Debt issuance costs (400) (4,435) Proceeds from borrowings - 250,000 Distributions to noncontrolling interests - (600) Net cash (used in) provided by financing activities (46,103) 57,239 Net (decrease) increase in cash and cash equivalents (17,840) 93,730 Cash and cash equivalents at beginning of period 506,619 397,220 Cash and cash equivalents at end of period $ 488,779 $ 490,950 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest $ 23,967 $ 28,516 NON-CASH TRANSACTIONS Non-cash additions to real estate included in accounts payable and accrued expenses $ 1,349 $ 2,391 Write-off of fully amortized and depreciated assets $ 624 $ 6,510 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated.
